Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/15/2022.
Claims 1 - 15 are pending and have been examined.
Claims 1 - 15 are rejected.

Response to Arguments
Applicant argues that 101 rejection should be withdrawn due to the practical application of the amended sections. Examiner agrees with the applicant that 101 rejection has been overcome.
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 20150248454; Muraoka hereinafter), further in view of Stading (US 20080244429), and further in view of Achuthan et al. (US 20130024443; “Achuthan” hereinafter).
As per claim 1, Muraoka discloses An information search apparatus comprising: a receiver configured to receive an input of a user; and a processor configured to execute a program to: execute a first search based on a query input to the receiver to generate first search results (Muraoka [0013: “determine a first importance of each of a plurality of documents on the basis of respective evaluation results of the plurality of documents that have been retrieved by a first query”. Describes first query and first search results.]), 
[generate a related query from the query], execute a second search based on the related query to generate second search results (Muraoka [0013: “determine a second importance of each of a plurality of documents on the basis of respective evaluation results of the plurality of documents that have been retrieved by a second query”. Describes a second query and second search results.]), 
integrate the first search results and the second search results into a set of search results, output the set of search results as [search results] for the query (Muraoka [0049: “The search result ranking unit 22 outputs, one group or two groups of the two search result document sets for which importance have been calculated on the basis of the respective evaluation records, to the query similarity-degree calculation unit 23 (step A5).”]; [0031: “The query evaluation record storing unit 32 stores information in which queries and records of evaluation of the queries (referred to as "evaluation records" in the following) are related to each other.” Describing that the second query is related to the first query.]),
receive a result selected by the user among the outputted set of search results, [when the user-selected result is one of the second search results, register the query and the related query as a related word set, and when the user-selected result is one of the first search results, register the query and the related query as an unrelated word set] (Muraoka [0033: “When none of the evaluation records are included in the query evaluation record storing unit 32, the search result ranking unit 22 calculates a importance for each document of the two search result document sets on the basis of ranking scores (e.g., the number of times that a query word is included, or a document score of PageRank or the like) calculated from only the search result documents and the queries, and outputs the calculated importance to the query similarity-degree calculation unit 23.” Describing similarity calculation using result sets. Subsequent paragraphs describes similarity degree in more detail which is similar to registering queries as related/unrelated word set.]).
Even though Muraoka discusses using search result relationships to locate related queries and aggregating search results, it does not explicitly teach, however, Stading in an analogous art discloses:
generate a related query from the query and search results (Stading [0058: “Further, the enterprise system 202 can receive secondary data related to the secondary query and can use the secondary data to augment the search results. The enterprise system 202 can merge the search results 
Even though Muraoka teaches scoring similarity between queries, it does not explicitly teach, however, Achuthan in an analogous art teaches:
when the user-selected result is one of the second search results, register the query and the related query as a related word set, and when the user-selected result is one of the first search results, register the query and the related query as an unrelated word set (Achuthan [0039: “By analyzing the results that each of the users chooses to explore in more detail (e.g., the results/hyperlinks that each user selects/clicks), one may determine that two or more search queries are related.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the similar search determination module in Achuthan into the related search generation module of Muraoka to produce a related search generation module that uses clickthrough information to determine similarity of queries. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with search results with “large quantities of high-quality content”. (Achuthan [0006]).

As per claim 2, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein the processor is configured to generate the related query from the first search results (Muraoka [0033: “For a set of the two queries that are .

As per claim 3, rejection for claim 2 is incorporated and further Muraoka discloses The information search apparatus according to claim 2, wherein the processor is configured to employ the first search results as the related query (Muraoka [0033: “For a set of the two queries that are output by the search result acquisition unit 21 and the two search result document sets that respectively correspond to the two queries, the search result ranking unit 22 refers to the query evaluation record storing unit 32 to examine whether or not evaluation records for the queries are included.” Where first results is related to the second query]).

As per claim 4, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein the processor is configured to employ a part of the query as the related query (Muraoka [0033: “For a set of the two queries that are output by the search result acquisition unit 21 and the two search result document sets that respectively correspond to the two queries, the search result ranking unit 22 refers to the query evaluation record storing unit 32 to examine whether or not evaluation records for the queries are included.” Where first results is related to the second query]).

As per claim 5, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein the processor is configured to generate the related query from user information of the user who inputs the query (Muraoka [0033: “For a set of .

As per claim 6, rejection for claim 5 is incorporated and further Muraoka discloses The information search apparatus according to claim 5, wherein the processor is configured to generate the related query from a preference included in the user information of the user (Muraoka [0033: “For a set of the two queries that are output by the search result acquisition unit 21 and the two search result document sets that respectively correspond to the two queries, the search result ranking unit 22 refers to the query evaluation record storing unit 32 to examine whether or not evaluation records for the queries are included.” Where first results is related to the second query]; [0027: Describing user action is used to evaluate usefulness as part of preferences from questionnaire of document that have corresponding queries.]). 

As per claim 7, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein the processor is configured to, in integrating the first search results and the second search results into the set of search results, change an integration ratio and outputs the set of search results as the search results for the query (Muraoka [0049: “The search result ranking unit 22 outputs, one group or two groups of the two search result document sets for which importance have been calculated on the basis of the respective evaluation records, to the query similarity-degree calculation unit 23 (step A5).” Where search results can be output as one group or two.]).

As per claim 8, rejection for claim 7 is incorporated and further Muraoka discloses The information search apparatus according to claim 7, wherein the processor is configured to calculate a certainty factor of the second search results, and change the integration ratio based on the certainty factor (Muraoka [0049: “The search result ranking unit 22 outputs, one group or two groups of the two search result document sets for which importance have been calculated on the basis of the respective evaluation records, to the query similarity-degree calculation unit 23 (step A5).” Where importance illustrates certainty factor.]).

As per claim 9, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein the processor is configured to calculate first similarities of the first search results to the query, calculate second similarities of the second search results to the related query (Muraoka [0037: “The search result ranking unit 22 outputs, to the query similarity-degree calculation unit 23, the two groups of the two search result document sets obtained by the respective rearrangement.” Where search results are ranked similar to calculating similarities.]), and in integrating the first search results and the second search results into the set of search results, sort the first search results and the second search results based on the first similarities and the second similarities and output the set of search results as the search results for the query (Muraoka [0049: “The search result ranking unit 22 outputs, one group or two groups of the two search result document sets for which importance have been calculated on the basis of the respective evaluation records, to the query similarity-degree calculation unit 23 (step A5).” Where the results are ranked.]).

As per claim 10, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein in generating the related query, the processor generates a plurality of related queries (Muraoka [0031: “The query evaluation record storing unit 32 stores information in which queries and records of evaluation of the queries (referred to as "evaluation records" in the following) are related to each other.” Describing plurality of related queries.]; [0058: See claim 1 rejection.]).

As per claim 11, rejection for claim 10 is incorporated and further Muraoka discloses The information search apparatus according to claim 10, wherein the related queries comprise at least a first related query and a second related query, and the processor is configured to generate the first related query from the first search results, and generate the second related query from search results generated by executing a search based on the first related query (Muraoka [0033: “For a set of the two queries that are output by the search result acquisition unit 21 and the two search result document sets that respectively correspond to the two queries, the search result ranking unit 22 refers to the query evaluation record storing unit 32 to examine whether or not evaluation records for the queries are included.” Where first results is related to the second query] and Achuthan [0039: “By analyzing the results that each of the users chooses to explore in more detail (e.g., the results/hyperlinks that each user selects/clicks), one may determine that two or more search queries are related.”]).

As per claim 12, rejection for claim 11 is incorporated and further Muraoka discloses The information search apparatus according to claim 11, wherein the processor is configured to: use at least a part of the first search results as the first related query, and use at least a part of the search results generated by executing the search based on the first related query as the second related query (Muraoka [0033: “For a set of the two queries that are output by the search result acquisition unit 21 .

As per claim 13, rejection for claim 1 is incorporated and further Muraoka discloses The information search apparatus according to claim 1, wherein
the processor is configured to generate the related query in a form of at least one of character data, image data, or audio data (Muraoka [0063: Describing queries are in text data similar to character data as claimed.]).

Claims 14-15 are the apparatus and computer-readable medium claims corresponding to method claim 1.  Muraoka discloses an apparatus and computer-readable medium (¶ [0055]) for executing the method of claim 1.  Thus, claims 14-15 are rejected under the same rationale set forth in connection the rejections of claim 1.

Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 20070162443) – Teaching generating of queries using search results and merging the search results. Also, discusses ranking the results.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/23/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156